Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	This office acknowledges receipt of the following item from the Applicant:
3.	Claims 1-20 are presented for examination.
4	Claims 12-20 are elected invention from the Restriction Requirement.
5.	Claims 1-11 is non-elected group.
6.	Claims 12-20 are pending.

Response to Response
7.	Examiner acknowledged the applicant’s request to consider re-grouping the first non-elect group of claims 1-11 with the elected group of claim 12-20.  However, it is not 
Persuasive.  Claim 1-11 is directed to a memory device having a row hammer refresh logic require the first input that when in operation receives a first signal indicative of whether a match was generated at a fuse of the memory device but the first signal in the second group of claim 12-20 do not require the first signal indicative of whether a match was generated at a fuse of the memory device.  Furthermore, claim 12 of the second embodiment requires a counter when in operation generates a third memory address adjacent to the first location in the first memory section for a refresh operation of the third memory address when the counter receives the first address from the flip-flop, which the first embodiment of claims 1-11 do not require.  


EXAMINER’S AMENDMENT

8.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The application has been amended as follows:

	Cancel claims 1-11.  (Non-elected group from the restriction requirement)

    

REASONS FOR ALLOWANCE

9.	The following is an examiner's statement of reasons for allowance: 
	Claims 12- 20 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention having in combination with other features, a memory device comprising: at least one memory bank comprising a set of redundant word lines and a set of normal word lines, wherein a redundant word 


10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825